         Case 6:20-cv-00769-BR   Document 19   Filed 04/12/21   Page 1 of 20




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON


JEFFREY G.,1                                      6:20-cv-00769-BR

             Plaintiff,                           OPINION AND ORDER

v.

COMMISSIONER, SOCIAL
SECURITY ADMINISTRATION,

             Defendant.

SHERWOOD J. REESE
LUKE MOEN-JOHNSON
Drew L. Johnson, P.C.
1700 Valley River Drive
Eugene, OR 97401
(541) 434-6466

             Attorneys for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1021


     1
       In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case.

1 - OPINION AND ORDER
           Case 6:20-cv-00769-BR   Document 19   Filed 04/12/21   Page 2 of 20



MICHAEL W. PILE
Acting Regional Chief Counsel
SARAH L. MARTIN
Special Assistant United States Attorney
Social Security Administration
701 Fifth Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-3705

               Attorneys for Defendant


BROWN, Senior Judge.

       Plaintiff Jeffrey G. seeks judicial review of a final

decision of the Commissioner of the Social Security

Administration (SSA) in which he denied Plaintiff's application

for Disability Insurance Benefits (DIB) under Title II of the

Social Security Act.         This Court has jurisdiction to review the

Commissioner's final decision pursuant to 42 U.S.C. § 405(g).

       For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.



                             ADMINISTRATIVE HISTORY

       Plaintiff filed an application for DIB on February 3, 2017,

alleging a disability onset date of September 17, 2016.                    Tr. 157-

58.1   The application was denied initially and on

reconsideration.         An Administrative Law Judge (ALJ) held a

hearing on December 12, 2018.            Tr. 25-61.     Plaintiff was


       1
       Citations to the official transcript of record filed by
the Commissioner on October 16, 2020, are referred to as "Tr."

2 - OPINION AND ORDER
     Case 6:20-cv-00769-BR   Document 19   Filed 04/12/21   Page 3 of 20



represented at the hearing.     Plaintiff and a vocational expert

(VE) testified.

     The ALJ issued a decision on March 14, 2019, in which he

found Plaintiff is not disabled, and, therefore, Plaintiff is

not entitled to benefits.     Tr. 13-24.     Pursuant to 20 C.F.R.

§ 404.984(d), that decision became the final decision of the

Commissioner on March 18, 2020, when the Appeals Council denied

Plaintiff's request for review.        Tr. 1-6.   See Sims v. Apfel, 530

U.S. 103, 106-07 (2000).



                               BACKGROUND

     Plaintiff was born on January 20, 1971, and was 47 years old

at the time of the hearing.     Tr. 157.     Plaintiff “has at least a

high school education.”      Tr. 19.   Plaintiff has past relevant

work experience as a user-support analyst, computer-systems

hardware analyst, and user-support analyst supervisor.             Tr. 18.

     Plaintiff alleges disability due to vestibular neuronitis.

Tr. 157.

     Except when noted Plaintiff does not challenge the ALJ’s

summary of the medical evidence.        After carefully reviewing the

medical records, this Court adopts the ALJ’s summary of the

medical evidence.   See Tr. 17-18.




3 - OPINION AND ORDER
      Case 6:20-cv-00769-BR   Document 19    Filed 04/12/21   Page 4 of 20



                                STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.     Molina v. Astrue, 674 F.3d 1104, 1110 (9th

Cir. 2012).   To meet this burden a claimant must demonstrate his

inability "to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for

a continuous period of not less than 12 months."              42 U.S.C.

§ 423(d)(1)(A).     The ALJ must develop the record when there is

ambiguous evidence or when the record is inadequate to allow for

proper evaluation of the evidence.          McLeod v. Astrue, 640 F.3d

881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari, 276 F.3d

453, 459–60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.                  42

U.S.C. § 405(g).     See also Brewes v. Comm’r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).         Substantial evidence is

“relevant evidence that a reasonable mind might accept as

adequate to support a conclusion.”          Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).    "It is more than a mere scintilla [of

evidence] but less than a preponderance."           Id. (citing Valentine,

574 F.3d at 690).


4 - OPINION AND ORDER
     Case 6:20-cv-00769-BR   Document 19   Filed 04/12/21   Page 5 of 20



     The ALJ is responsible for determining credibility,

resolving conflicts in the medical evidence, and resolving

ambiguities.     Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir.

2009).    The court must weigh all of the evidence whether it

supports or detracts from the Commissioner's decision.             Ryan v.

Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).             Even

when the evidence is susceptible to more than one rational

interpretation, the court must uphold the Commissioner’s findings

if they are supported by inferences reasonably drawn from the

record.     Ludwig v. Astrue, 681 F.3d 1047, 1051 (9th Cir. 2012).

The court may not substitute its judgment for that of the

Commissioner.     Widmark v. Barnhart, 454 F.3d 1063, 1070 (9th Cir.

2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     The Commissioner has developed a five-step sequential

inquiry to determine whether a claimant is disabled within the

meaning of the Act.     Parra v. Astrue, 481 F.3d 742, 746 (9th Cir.

2007).    See also 20 C.F.R. § 404.1520.      Each step is potentially

dispositive.

     At Step One the claimant is not disabled if the Commissioner

determines the claimant is engaged in substantial gainful

activity.     20 C.F.R. § 404.1520(a)(4)(I).      See also Keyser v.

5 - OPINION AND ORDER
     Case 6:20-cv-00769-BR    Document 19   Filed 04/12/21   Page 6 of 20



Comm’r of Soc. Sec., 648 F.3d 721, 724 (9th Cir. 2011).

     At Step Two the claimant is not disabled if the Commissioner

determines the claimant does not have any medically severe

impairment or combination of impairments.          20 C.F.R. §§ 404.1509,

404.1520(a)(4)(ii).     See also Keyser, 648 F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant’s impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.              20 C.F.R.

§ 404.1520(a)(4)(iii).       See also Keyser, 648 F.3d at 724.          The

criteria for the listed impairments, known as Listings, are

enumerated in 20 C.F.R. part 404, subpart P, appendix 1 (Listed

Impairments).

     If the Commissioner proceeds beyond Step Three, he must

assess the claimant’s residual functional capacity (RFC).               The

claimant’s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite his limitations.              20 C.F.R.

§ 404.1520(e).   See also Social Security Ruling (SSR) 96-8p.                 “A

'regular and continuing basis' means 8 hours a day, for 5 days a

week, or an equivalent schedule."       SSR 96-8p, at *1.         In other

words, the Social Security Act does not require complete

incapacity to be disabled.       Taylor v. Comm’r of Soc. Sec. Admin.,

659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair v. Bowen, 885


6 - OPINION AND ORDER
     Case 6:20-cv-00769-BR   Document 19   Filed 04/12/21   Page 7 of 20



F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work he has done in the past.      20 C.F.R. § 404.1520(a)(4)(iv).

See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.    20 C.F.R. § 404.1520(a)(4)(v).           See also

Keyser, 648 F.3d at 724-25.     Here the burden shifts to the

Commissioner to show a significant number of jobs exist in the

national economy that the claimant can perform.             Lockwood v.

Comm’r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir. 2010).

The Commissioner may satisfy this burden through the testimony of

a VE or by reference to the Medical-Vocational Guidelines set

forth in the regulations at 20 C.F.R. part 404, subpart P,

appendix 2.   If the Commissioner meets this burden, the claimant

is not disabled.   20 C.F.R. § 404.1520(g)(1).



                             ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff did not engage in

substantial gainful activity after his September 17, 2016,

alleged onset date.   Tr. 15.

     At Step Two the ALJ found Plaintiff has the severe

impairments of obesity, headaches, and “vertigo/possible


7 - OPINION AND ORDER
      Case 6:20-cv-00769-BR   Document 19   Filed 04/12/21   Page 8 of 20



vestibular neuronitis.”       Tr. 15.   The ALJ found Plaintiff’s sleep

apnea is nonsevere.    Tr. 15.

      At Step Three the ALJ concluded Plaintiff's medically

determinable impairments do not meet or medically equal one of

the listed impairments in 20 C.F.R. part 404, subpart P, appendix

1.   Tr. 18.   The ALJ found Plaintiff has the RFC to perform

sedentary work except he can

           occasionally climb ramps and stairs but never
           climb ladders, ropes, or scaffolds. [Plaintiff]
           can occasionally balance, kneel, crouch, and
           stoop. He can never crawl. He can have no
           exposure to vibration and hazards such as
           dangerous machinery and unprotected heights.

Tr. 16.

      At Step Four the ALJ found Plaintiff can perform his past

relevant work.   Tr. 18.

      In the alternative, the ALJ found at Step Five that

Plaintiff can perform other work that exists in significant

numbers in the national economy.        Tr. 20.    Accordingly, the ALJ

concluded Plaintiff is not disabled.



                                DISCUSSION

      Plaintiff contends the ALJ erred when he (1) partially

rejected Plaintiff’s testimony; (2) partially rejected the lay-

witness statement of Plaintiff’s wife, Jocelyn G.; (3) partially

rejected the opinion of Christina Capannolo, D.O., treating

physician; and (4) posed an incomplete hypothetical to the VE.

8 - OPINION AND ORDER
      Case 6:20-cv-00769-BR   Document 19   Filed 04/12/21    Page 9 of 20



I.   The ALJ did not err when he partially rejected Plaintiff’s
     testimony.

     Plaintiff alleges the ALJ erred when he partially rejected

Plaintiff’s testimony.

     The ALJ engages in a two-step analysis to determine whether

a claimant's testimony regarding subjective pain or symptoms is

credible.   “First, the ALJ must determine whether the claimant

has presented objective medical evidence of an underlying

impairment ‘which could reasonably be expected to produce the

pain or other symptoms alleged.’”       Garrison v. Colvin, 759 F.3d

995, 1014 (9th Cir. 2014)(quoting Lingenfelter v. Astrue, 504

F.3d 1028, 1035-36 (9th Cir. 2007)).        The claimant need not show

her “impairment could reasonably be expected to cause the

severity of the symptom she has alleged; she need only show that

it could reasonably have caused some degree of the symptom.”

Garrison, 759 F.3d at 1014 (quoting Smolen v. Chater, 80 F.3d

1273, 1282 (9th Cir. 1996)).      A claimant is not required to

produce “objective medical evidence of the pain or fatigue

itself, or the severity thereof.”       Garrison, 759 F.3d at 1014.

     If the claimant satisfies the first step of this analysis

and there is not any affirmative evidence of malingering, “the

ALJ can reject the claimant's testimony about the severity of her

symptoms only by offering specific, clear and convincing reasons

for doing so.”   Garrison, 759 F.3d at 1014-15.              See also Robbins

v. Soc. Sec. Admin., 466 F.3d 880, 883 (9th Cir. 2006)(same).

9 - OPINION AND ORDER
     Case 6:20-cv-00769-BR   Document 19   Filed 04/12/21   Page 10 of 20



General assertions that the claimant's testimony is not credible

are insufficient.    Parra v. Astrue, 481 F.3d 742, 750 (9th Cir.

2007).    The ALJ must identify “what testimony is not credible and

what evidence undermines the claimant's complaints.”             Id.

(quoting Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995)).

     Plaintiff testified at the hearing that he suffered

permanent nerve damage caused by a viral inner-ear infection.

Tr. 37.   Plaintiff stated he suffers from vertigo as a result of

his condition, and he gets dizzy and nauseous when he walks or

“sits up and tries to read at the same time.”           Plaintiff

testified when he is “reading text” and he gets vertigo, his eye

starts to twitch or to vibrate and “the text will vibrate . . .

when [he is] trying to focus on it.”        Tr. 40.     The ALJ asked

Plaintiff whether he could “do a sit-down type of job like an

assembler job where you’re not looking at a computer screen or

anything that’s going to be moving or distorting.”             Tr. 42.

Plaintiff responded he “could probably do that a couple hours at

a time” but not full-time because “on [a] daily basis . . . I’m

up for a couple of hours, and I’m laying down and taking a nap.”

Tr. 43.   Plaintiff noted he takes “two to three naps a day on

most days” that last “half an hour to two hours usually” because

he is tired.   Tr. 49-50.    Plaintiff stated he has to do things at

a “much slower speed” because when he “does things too quickly

. . . it triggers the spin.”      Tr. 44.    Plaintiff noted “even just


10 - OPINION AND ORDER
     Case 6:20-cv-00769-BR   Document 19   Filed 04/12/21   Page 11 of 20



. . . turning [his] head sometimes” triggers vertigo.              Tr. 44.

Plaintiff testified he is able to drive because he does that

sitting down and “most of the driving [he] do[es] is on back

roads and slow.   The farthest [he] ha[s] driven since [the onset

of his symptoms] is . . . 24 miles” to Eugene or Albany, Oregon.

Tr. 44-45.

     Plaintiff noted his medical providers have told him that the

treatment for vestibular neuronitis is physical therapy.

Plaintiff, however, attended eight physical-therapy sessions, and

they “seemed to only make [his symptoms] worse.”            Tr. 45.

     The ALJ found Plaintiff’s “medically determinable

impairments could reasonably be expected to cause the alleged

symptoms,” but Plaintiff’s “statements concerning the intensity,

persistence and limiting effects of [his] symptoms are not

entirely consistent with the medical evidence and other evidence

in the record.”   Tr. 16.    The ALJ noted although Plaintiff

testified he is unable to turn his head without experiencing

vertigo at times, he is able to drive, which requires frequent

head movement.    In addition, Plaintiff stated he often suffers

dizziness and nausea when he attempts to use computers, but on

his February 21, 2017, Adult Function Report he stated he shops

on Amazon.com and checks his email daily.          The ALJ also noted the

medical record does not support the level of limitation Plaintiff

indicated and that Plaintiff received conservative treatment that


11 - OPINION AND ORDER
       Case 6:20-cv-00769-BR    Document 19   Filed 04/12/21   Page 12 of 20



resulted in improvements in his condition.             For example,

Plaintiff reported to Kyle Gambrell, D.O., treating physician, on

October 12, 2016, that he initially experienced a sensation of

the room “spinning,” but this resolved “after a few days.”

Tr. 270.    Plaintiff noted when he “turns over in bed . . . he

will experience a room spinning sensation which will last minutes

to seconds before resolving.”         Tr. 207.     Dr. Gambrell performed

the Epley maneuver on Plaintiff twice and reported Plaintiff’s

symptoms improved.      Plaintiff was advised how to do the Epley

maneuver himself at home.         On January 27, 2017, Plaintiff

reported to Stephan Ames, M.D., treating physician, that he

“still feels dizzy at times,” he is “tired during the day[,] and

has been taking naps every day.”         Tr. 293.      Dr. Ames assessed

Plaintiff with benign paroxysmal positional vertigo of the left

ear.   Plaintiff noted the he did the Epley maneuver “a couple of

. . . times at home” and found it helpful, but “he still has

problems with dizziness.”         Tr. 295.    Dr. Ames recommended

Plaintiff try a “half somersault maneuver,” noted Plaintiff might

“have to repeat it several times before it works well,” and

stated he was “not sure if [Plaintiff] will qualify for SSI at

this point.”     Tr. 296.      On February 3, 2017, Plaintiff reported

to Dr. Ames that he was not experiencing any dizziness.                 Dr. Ames

recommended Plaintiff “exercise at least 3 times a week for 30

minutes.”    Tr. 292.    On March 6, 2017, Plaintiff was seen by Mark


12 - OPINION AND ORDER
     Case 6:20-cv-00769-BR   Document 19   Filed 04/12/21   Page 13 of 20



Lewis for physical therapy to treat benign paroxysmal vertigo.

Lewis tested Plaintiff for vestibular hypofunction while

Plaintiff’s “eyes were closed, with passive cervical rotation to

R and L for 30 seconds.      Testing was negative, with no dizziness

or nystagmus following the 30 seconds.”         Tr. 333.      Lewis also

performed “VOR testing laterally and vertically, with more

dizziness nodding up and down while maintaining focus on

[Lewis’s] finger in front of [Plaintiff].”          Tr. 333.     Lewis

stated Plaintiff’s rehabilitation potential was good.              On

March 10, 2017, Lewis reported Plaintiff had “lessened nystagmus

with initial dix-hallpike2 . . . compared to [March 6, 2017,] and

was educated on how to perform it on his own at home.”              Tr. 335.

     On October 23, 2017, Ryan Stevens, M.D., treating

otolaryngologist, examined Plaintiff and recommended Plaintiff

obtain an MRI, undergo a vertigo study, and have physical

therapy.   Tr. 338.   On November 17, 2017, Deborah Dresler,

treating physical therapist, noted Plaintiff’s “symptoms and exam

are consistent with poorly adapted L vestibular neuronitis” and

Plaintiff would “benefit from physical therapy to improve visual

motor function, COG orientation, balance and gait stability and

sensory integration.”    Tr. 355.    Dresler noted Plaintiff’s



     2
       “Doctors use the Dix-Hallpike test (sometimes called the
Dix-Hallpike maneuver) to check for a common type of vertigo
called benign paroxysmal positional vertigo, or BPPV.”
https://www.webmd.com/brain/dix-hallpike-test-vertigo.

13 - OPINION AND ORDER
     Case 6:20-cv-00769-BR   Document 19   Filed 04/12/21   Page 14 of 20



“prognosis to achieve goals” was “excellent.”           Tr. 355.      On

November 20, 2017, Evan deSzoke, treating physical therapist,

assessed Plaintiff with “remarkably impaired integration of

vestibular information for almost all functional tasks requiring

head movement.”   Tr. 388.     deSzoke, however, also noted when

Plaintiff “gets symptoms, they seem to be able to settle quickly,

even with quite intense subjectively reported symptoms.”

Tr. 388.    deSzoke concluded “[c]ompensation [for Plaintiff’s

symptoms] may take some time due to his prolonged period of

restriction of activity and poor dosing of activity but he has

potential for improvement.      He continues to benefit from PT to

address deficits in context of his goals.”          Tr. 388.     On

November 27, 2017, deSzoke noted Plaintiff was “exhibiting

improved vestibular integration. . . .         He admits he has been

predisposed to motion sensitivity for years prior to onset of

vertigo.”   Tr. 390.   Once again deSzoke noted “[c]ompensation

[for Plaintiff’s symptoms] may take some time due to his

prolonged period of restriction of activity and poor dosing of

activity but he has potential for improvement.”             Tr. 390.

     On December 22, 2017, Plaintiff reported to Dr. Stevens that

he was unable to get an MRI because “there is a metal fragment in

his finger from [a] motor vehicle accident.”           Tr. 336.

Dr. Stevens noted Plaintiff “has gone through 4 cycles of

physical therapy.    He is learning.       We gave him additional


14 - OPINION AND ORDER
        Case 6:20-cv-00769-BR    Document 19   Filed 04/12/21   Page 15 of 20



. . .[,] advanced” exercises.          Tr. 336.     Dr. Stevens recommended

Plaintiff get a CT Scan in an effort to determine his condition.

Plaintiff underwent a CT Scan on January 16, 2018, and the

results were “unremarkable.”          Tr. 340.     In June 2018 Christina

Capannolo, D.O., treating osteopath, noted Plaintiff was walking

for exercise and “feels he will be more active once [his]

allergies are calmer.”          Tr. 398.   Dr. Capannolo “[d]iscussed

[with Plaintiff] that [a] recumbent bike would be great for him

with his balance issues.”          Tr. 398.    On July 13, 2018, Plaintiff

reported to Dr. Capannolo that he was “motivated to get in shape

for hunting season.       He is walking about 15 minutes 3x a week

now. . . .     Goals are to start working outside in intervals.

This will be 1-2 hours total.          15 minutes on and 5-10 minutes

off.”    Tr. 400.    Plaintiff advised Dr. Capannolo that he intended

to use his “under-desk” exercise bike four times a week for 30-60

minutes.

        The Court concludes on this record that the ALJ did not err

when he partially rejected Plaintiff’s testimony regarding the

intensity, persistence, and limiting effects of his symptoms

because the ALJ provided clear and convincing reasons supported

by substantial evidence in the record for doing so.

II.     The ALJ did not err when he partially rejected the lay-
        witness statements of Plaintiff’s wife, Jocelyn G.

        Plaintiff alleges the ALJ erred when he gave only “partial

weight” to the statements of Plaintiff’s wife, Jocelyn G.

15 - OPINION AND ORDER
     Case 6:20-cv-00769-BR   Document 19    Filed 04/12/21    Page 16 of 20



     Lay-witness testimony regarding a claimant's symptoms is

competent evidence that the ALJ must consider unless he

"expressly determines to disregard such testimony and gives

reasons germane to each witness for doing so."               Lewis v. Apfel,

236 F.3d 503, 511 (9th Cir. 2001).         See also Merrill ex rel.

Merrill v. Apfel, 224 F.3d 1083, 1085 (9th Cir. 2000)("[A]n ALJ,

in determining a claimant's disability, must give full

consideration to the testimony of friends and family members.").

The ALJ's reasons for rejecting lay-witness testimony must also

be "specific."   Stout v. Comm’r, 454 F.3d 1050, 1054 (9th Cir.

2006).

     On November 28, 2018, Jocelyn G. completed a letter in which

she stated Plaintiff “could barely stand or walk” when he first

experienced vertigo, and “he spent the first week [after he came

home] in bed and needing help to walk around the house and to

drive to medical appointments.”      Tr. 264.       Jocelyn G. noted

Plaintiff’s “attempts at physical work around the property [since

his nerve damage] are shorter in duration and results [sic] in

fatigue,” he “requires naps to recover” after “brief activities,”

he uses a cane or walking stick “due to outdoor falls,” and his

“gait and standing positions are wider than normal to help

stabilize his body.”    Tr. 264.

     The ALJ gave partial weight to Jocelyn G.’s statements.                  As

noted, Jocelyn G’s statements are substantially similar to


16 - OPINION AND ORDER
       Case 6:20-cv-00769-BR    Document 19   Filed 04/12/21   Page 17 of 20



Plaintiff’s testimony.         The Court has already concluded the ALJ

did not err when he partially rejected Plaintiff’s testimony

because the ALJ provided support for his opinion based on

substantial evidence in the record.           The Court also concludes on

the same basis that the ALJ did not err when he partially

rejected Jocelyn G.’s statements.

III. The ALJ did not err when he partially rejected the opinion
     of Christina Capannolo, D.O., treating physician.

       Plaintiff alleges the ALJ erred when he partially rejected

the opinion of Christina Capannolo, D.O., treating physician.

       An ALJ may reject a treating physician's opinion when it is

inconsistent with the opinions of other treating or examining

physicians if the ALJ makes "findings setting forth specific,

legitimate reasons for doing so that are based on substantial

evidence in the record."         Thomas v. Barnhart, 278 F.3d 947, 957

(9th Cir. 2002).    When the medical opinion of a treating

physician is uncontroverted, however, the ALJ must give "clear

and convincing reasons" for rejecting it.             Thomas, 278 F.3d at

957.     See also Lester v. Chater, 81 F.3d 821, 830-32 (9th Cir.

1996).

       A nonexamining physician is one who neither examines nor

treats the claimant.      Lester, 81 F.3d at 830.          "The opinion of a

nonexamining physician cannot by itself constitute substantial

evidence that justifies the rejection of the opinion of either an

examining physician or a treating physician."              Id. at 831.         When

17 - OPINION AND ORDER
     Case 6:20-cv-00769-BR   Document 19   Filed 04/12/21   Page 18 of 20



a nonexamining physician's opinion contradicts an examining

physician's opinion and the ALJ gives greater weight to the

nonexamining physician's opinion, the ALJ must articulate his

reasons for doing so.      See, e.g., Morgan v. Comm'r of Soc. Sec.

Admin, 169 F.3d 595, 600-01 (9th Cir. 1999).           A nonexamining

physician's opinion can constitute substantial evidence if it is

supported by other evidence in the record.          Id. at 600.

     On November 28, 2018, Dr. Capannolo completed a statement

regarding whether Plaintiff “would be able to engage in full-time

employment, which includes an eight-hour per day job, with normal

breaks, five days a week, on a sustained basis, and without

missing more than two days per month from work.”            Tr. 413.

Dr. Capannolo stated she “did not have a definite answer to

[that] question,” but noted “some limitations [Plaintiff] has due

to his medical condition.”      Tr. 413.    Dr. Capannolo stated

Plaintiff’s vertigo “affect[s] his balance[,] . . . cause[s]

significant dizziness, . . . [and] make[s] it difficult for him

to work because any time he needs to focus on the task at hand,

such as looking at a computer screen, reading or writing, he

[cannot] do it for very long without becoming very dizzy and

disoriented.”   Tr. 413.     Dr. Capannolo stated Plaintiff “has

tried several rounds of physical therapy which have provided some

minimal relief.   He often walks with a walking stick to help him

avoid falls.    Anything he does he has to do at a much slower


18 - OPINION AND ORDER
     Case 6:20-cv-00769-BR   Document 19   Filed 04/12/21   Page 19 of 20



speed.”   Tr. 413.

     The ALJ gave Dr. Capannolo’s opinion “little weight” on the

grounds that it was contradicted by Plaintiff’s activities and

the medical record.    Specifically, the ALJ noted Plaintiff

reported he was able to drive, which requires frequent head

movement; that he shops on Amazon.com; and that he checks his

email daily.   In addition, the ALJ noted the record reflects

Plaintiff’s dizziness improved with treatment, and his occasional

bouts of vertigo did not pose a serious functional barrier.                 For

example, on October 12, 2016, Plaintiff reported to Dr. Gambrell

that “when he turns over in bed . . . he will experience a room

spinning sensation which will last minutes to seconds before

resolving.”    Tr. 270.   On February 3, 2017, Plaintiff reported to

Dr. Ames that he was not experiencing any dizziness and that he

had a “normal gait and stance.”      Tr. 285.      In addition, the ALJ

pointed out that Dr. Capannolo’s treatment notes did not include

complaints of vertigo, fatigue, or physical limitations nor do

they include any abnormal findings on examination.             See, e.g.,

Tr. 394-95, 396-98, 399-400.

     The ALJ also noted Dr. Capannolo’s opinion was contradicted

by the opinions of Martin Kehrli, M.D., and Peter Bernardo, M.D.,

reviewing physicians, who opined Plaintiff could perform medium

work “with heights and hazards limits.”         Tr. 80.

     On this record the Court concludes the ALJ did not err when


19 - OPINION AND ORDER
      Case 6:20-cv-00769-BR   Document 19   Filed 04/12/21   Page 20 of 20



he gave little weight to Dr. Capannolo’s opinion because the ALJ

provided clear and convincing reasons for doing so based on

substantial evidence in the record.

IV.   The ALJ did not pose an incomplete hypothetical to the VE.

      As noted, Plaintiff alleges the ALJ erred when he failed to

include all of Plaintiff’s limitations in his hypothetical to the

VE.   Specifically, Plaintiff alleges the ALJ failed to include

limitations identified by Plaintiff in his testimony and by

Dr. Capannolo in her opinion.

      The Court has already concluded the ALJ did not err when he

partially rejected the limitations asserted by Plaintiff and

Dr. Capannolo.    On this record, therefore, the Court also

concludes the ALJ did not err by not including those limitations

in his hypothetical to the VE.



                                CONCLUSION

      For these reasons, the Court AFFIRMS the decision of the

Commissioner and DISMISSES this matter.

      IT IS SO ORDERED.

      DATED this 12th day of April, 2021.



                                        /s/ Anna J. Brown


                                   ANNA J. BROWN
                                   United States Senior District Judge

20 - OPINION AND ORDER
